On July 13, 1976, judgment was rendered dissolving the marriage of the parties. The defendant was ordered to pay as alimony the sum of $400 per month, and has been paying that amount since the date of the judgment.
In 1979, Kenneth Olson moved in with the plaintiff and has been living with her ever since. The defendant seeks to modify the judgment to terminate the alimony payments pursuant to § 46b-86 of the General Statutes. That section provides: "In an action for divorce, dissolution of marriage, legal separation or annulment brought by a husband or wife, in which a final judgment has been entered providing for the payment of periodic alimony by one party to the other, the superior court may, in its discretion and upon notice and hearing, modify such judgment and suspend, reduce or terminate the payment of periodic alimony upon a showing that the party receiving the periodic alimony is living with another person under circumstances which the court finds should result in the modification, suspension, reduction or termination of *Page 251 
alimony because the living arrangements cause such a change of circumstances as to alter the financial needs of that party."
The issue is whether the plaintiff is living with Olson under circumstances as to alter her financial needs. The evidence before the court showed that the plaintiff is paid $100 weekly by Olson for his food and other living expenses. Also, he performs handyman chores for her, including work in the house and on the grounds outside the house. During the summer of 1984 he built a deck on the plaintiff's house and charged nothing for his labor. His gross salary is approximately $20,000 per year.
The court believes there was sufficient evidence presented to indicate that this living arrangement has caused sufficient change of circumstances of the plaintiff as to alter her financial needs.
   Accordingly, the court modifies the judgment and reduces the alimony payments to $200 per month.